DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated October 13, 2021.  Claims 1-19 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2021 and January 21, 2022 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Response to Arguments

Applicants argue that secondary reference Baer fails to teach transmitting the new meeting location based upon a user arriving and then departing an original meeting location.  The Office agrees and notes that reference to moving away from the meeting location actually is in reference to an alternate embodiment where two individuals start and then return to a common meeting position.

Reason for allowance

Independent claims 1 and 6 are allowed for the foregoing reasons.
The features of transmitting new meeting location information to a user only after it has been discovered that the user arrived and then left a previously arranged meeting location, when considered in view of other claim features renders the claims, and their dependents, novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.